DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Note
Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69 USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of”, “arranged to”, “intended to” or “operable to”. The examiner is aware of the functional language in the various claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, it is not clear if applicant is intending for the match plug to be a positively recited structure. Examiner is considering the expression “”the training mechanism is removeable and replaceable with a match plug” as to only require that the training mechanism being capable of accepting a match plug. 
Regarding claims 5-7, since the match plug is not positively recited in claim 4 and claim 4 is considered to be indefinite, these claims that depend on claim 4 are also considered to be indefinite.
Regarding claim 14, the expression “said axle” lacks antecedent basis.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 3, 8 and 12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Jacob (US Patent No. 3,680,868).
Regarding claim 1, Jacob discloses an improved golf putter head comprising a base comprising a crown, a sole, a face for hitting a golf ball (see putter head 41), and an insert housing (50), said sole comprising a bottom orifice (50); a training mechanism comprising an insert that mates with said insert housing (46), said insert at least partially forming a roller ball housing (17); and a roller ball substantially enclosed within said roller ball housing and extending out from said base through said roller ball housing (see embodiment shown in Figures 5-7).

Regarding claim 2, wherein said insert is a cover since member 46 covers the slot element as shown in Figures 5-7 is considered as a cover as recited, further wherein said insert housing comprises a middle portion (49) and a bottom portion (the horizontal section of member 46 attached to vertical segment is considered as a bottom portion), said bottom orifice within said bottom portion (50), said cover, said middle portion and said bottom portion together forming said roller ball housing (see Figures 5-7).

Regarding claim 3, said insert can be considered as a training plug, said training plug comprising said roller ball housing (the assembly of elements 46, 47,48 as shown in Figures 5-7).

Regarding claim 8, wherein said training plug comprises one or more additional roller ball housings, each said additional roller ball housing comprising an additional roller ball, said additional second roller ball extending below said sole (as shown in Figures 5-6 discloses two roller balls and each roller ball housed in a housing 17).

Regarding claim 12, as disclosed in column 3 lines 25-32 and as disclosed in claim 1, the ball is capable of freely rotating as recited.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Park (US Patent Application Publication No. 2004/0166950).
Park discloses an improved golf putter head (see Figures 1-3) comprising a base comprising a crown, a sole, a face for hitting a golf ball (see putter head 15), and an insert housing (the opening space in the golf head that accommodates ball element 30 including indentations 48), said sole comprising a bottom orifice (35); a training mechanism comprising an insert (axel 45) that mates with said insert housing (see Figure 3), said insert at least partially forming a roller ball housing (as shown in Figures 1-3 the insert/ball and axle 45 and bearings 40 as shown); and a roller ball (30) substantially enclosed within said roller ball housing and extending out from said base through said roller ball housing (see embodiment shown in Figures 5-7).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jacob in view of Chough (US Patent No. 6,547,672).
Jacob does not disclose the use of an axle. However the use of axle in a putter is not a new concept and Chough is one example of reference that teaches the use of axle (37) to attach a roller ball as recited (See Figure 2). It would have been obvious to one of ordinary skill in the art before the effective filing to substitute the Jacob device with a device that includes axle as taught by the Chough device so that the head of Jacob could be able to move in a straight line guided by the rolling balls as disclosed at the end the abstract of the Chough reference.


Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In addition, the 112 rejection of the claims have to be overcame.
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The following are suggested formats for either a Certificate of Mailing or Certificate of Transmission under 37 CFR 1.8(a).  The certification may be included with all correspondence concerning this application or proceeding to establish a date of mailing or transmission under 37 CFR 1.8(a).  Proper use of this procedure will result in such communication being considered as timely if the established date is within the required period for reply.  The Certificate should be signed by the individual actually depositing or transmitting the correspondence or by an individual who, upon information and belief, expects the correspondence to be mailed or transmitted in the normal course of business by another no later than the date indicated. 

Certificate of Mailing

I hereby certify that this correspondence is being deposited with the United States Postal Service with sufficient postage as first class mail in an envelope addressed to:
  
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

on __________.
   (Date)

Typed or printed name of person signing this certificate:

________________________________________________________

Signature: ______________________________________

Registration Number: ______________________________________


Certificate of Transmission
I hereby certify that this correspondence is being facsimile transmitted to the United States Patent and Trademark Office, Fax No. (___)_____ -_________ on _____________. (Date)

Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________


Certificate of EFS-Web Transmission
I hereby certify that this correspondence is being transmitted via the U.S. Patent and Trademark Office (USPTO) electronic filing system (EFS-Web) to the USPTO 
on _____________. 
(Date)
Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________

Please refer to 37 CFR 1.6(a) (4), 1.6(d) and 1.8(a) (2) for filing limitations concerning transmissions via EFS-Web, facsimile transmissions and mailing, respectively.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINI F LEGESSE whose telephone number is (571)272-4412. The examiner can normally be reached Mon - Friday 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba N Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NINI F LEGESSE/Primary Examiner, Art Unit 3711